       Case 3:18-cv-07716-WHA Document 177 Filed 05/27/20 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                     FILED
                           FOR THE NINTH CIRCUIT                         MAY 27 2020
                                                                   MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
K. H., a minor, by and through his Guardian   No.   20-80025
ad Litem Martarice Humphrey,
                                              D.C. No. 3:18-cv-07716-WHA
                Plaintiff-Petitioner,         Northern District of California,
                                              San Francisco
 v.
                                              ORDER
ANTIOCH UNIFIED SCHOOL DISTRICT,
a public entity; et al.,

                Defendants-Respondents.

      The court has received petitioner’s notice of withdrawal (Docket Entry No.

8). This petition is withdrawn.


                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT


                                               By: Allison Taylor
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7




AT/MOATT
